DETAILED ACTION
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

Wei (US 7,372,295) and Garrett, Jr. et al. (US 6,094,075) are considered to be the closest prior art to the claimed invention. Wei (Fig. 4 and line 11 of col. 4 to line  67 of col. 5) discloses a calibration circuit 400 that comprises resistors 404-407, pass gates 411-412, a bandgap reference voltage generator 401 having a tracking current source 410, resistor cell network 416, comparator 420, flip-flop 421, and up/down counter 422. The comparator 420 is configured to compare a reference voltage (VTXCM) to a voltage VTXRES to generate a digital output signal that is transmitted to the input of flip-flop 421. Flip-flop 421 stores the output state of the comparator 420 at its Q output for one clock cycle of CLKB. The output signal of the flip-flop is sent to an input of the up/down counter 422. The up/down counter 422 generates an N number of TX calibration control signals. The TX calibration signal are transmitted to control inputs of resistor cell network 416 and control inputs of one or more transmitter OCT circuits 112. Garrett (Fig. 2) discloses an output driver circuit and current control technique to facilitate high-speed buses with low noise that is used to interface with high-speed dynamic RAMs (abstract). The driver circuit comprises an input isolation block 120, an analog voltage divider 104, an input comparator 125, a sampling latch 130, a current control counter 115, and a bitwise output divider 107 & 111. The comparator 125 compares Vout and V-ref and generates an up singal. The up signal is sampled by the sampling latch 130 and is used to increment or decrement the current control value held in the current control counter. The output signal from the counter 115 is used to control on/off functions of transistors shown in Fig. 4. 


Regarding claims 11-20, Wei and Garrett is either considered individually or in the combination thereof fails to teach or suggest the claimed invention as a whole, in particular, the features of: obtaining the PVT-dependent output voltage and a reference voltage at a control signal generator, and accumulating comparisons between the PVT-dependent output voltage and the reference voltage to generate a control signal for adjusting the adjustable current through the static analog calibration circuit, the control signal further configuring the adjustable integration current of the clocked data sampler with a PVT-calibrated current. These features are novel and not obvious to a skilled person in the art. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809